DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/20/21 has been entered.

Receipt is acknowledged of Amendments and Remarks filed on 03/17/21. Claims 1-3, 5, 10 and 21-23 have been amended, and no new claims have been added and no claims have been cancelled. Accordingly, claims 1-5 and 8-23 remain pending and under examination on the merits, of which claims 11-16 and 18-19 are withdrawn.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


The application has been amended as follows: 

Withdrawn claims 11-16 and 18-19 are rejoined. 
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not teach or reasonably suggest combining a non-acid-resistant-grade ultramarine dye with baicalin to reduce or eliminate degradation of the ultramarine dye which results in reduced or elimination of sulfur odor. Applicants have shown and argued that the said non-acid-resistant-grade ultramarine dye is unstable over a pH range of from 6-7.5 and that a stabilizing amount of baicalin reduces or eliminates the said ultramarine dye from degrading and creating the sulfur odor. The references of record and the prior art teach use of baicalin as an effective antioxidant in any cosmetic and/or pharmaceutical formulation which results in less degradation of active compounds. However the specific combination of baicalin and a non-acid-resistant-grade ultramarine dye to reduce sulfur odor is not recognized in the prior art. 

Claims 1-5 and 8-23 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615.  The examiner can normally be reached on M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                    /Mina Haghighatian/           

Mina Haghighatian
Primary Examiner
Art Unit 1616